 


114 HR 2884 IH: To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to eliminate the firewalls between defense and nondefense discretionary spending limits.
U.S. House of Representatives
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2884 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2015 
Mr. Ribble introduced the following bill; which was referred to the Committee on the Budget 
 
A BILL 
To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to eliminate the firewalls between defense and nondefense discretionary spending limits. 
 
 
1.Discretionary spending limits for fiscal years 2016 through 2021Paragraphs (3) through (8) of section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)) are amended to read as follows:  (3)for fiscal year 2016, for the discretionary category $1,016,582,000,000; 
(4)for fiscal year 2017, for the discretionary category $1,039,599,000,000; (5)for fiscal year 2018, for the discretionary category $1,064,323,000,000; 
(6)for fiscal year 2019, for the discretionary category $1,091,408,000,000; (7)for fiscal year 2020, for the discretionary category $1,118,618,000,000; and 
(8)for fiscal year 2021, for the discretionary category $1,145,316,000,000;. 2.Direct spending sequestrationSection 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) is amended to read as follows: 
 
251A.Direct spending sequestration 
 (a) Implementing direct spending reductions for Fiscal years 2016–2024In its sequestration preview report for fiscal years 2016 through 2024, OMB shall prepare and the President shall order a sequestration, effective upon issuance, of nonexempt direct spending to achieve the direct spending reductions set forth below: (1)for fiscal year 2016, 6.8 percent for nondefense and 9.3 percent for defense; 
(2)for fiscal year 2017, 6.9 percent for nondefense and 9.1 percent for defense; (3)for fiscal year 2018, 6.8 percent for nondefense and 8.9 percent for defense; 
(4)for fiscal year 2019, 6.5 percent for nondefense and 8.8 percent for defense; (5)for fiscal year 2020, 6.1 percent for nondefense and 8.6 percent for defense; and 
(6)for fiscal years 2021 through 2024, 5.9 percent for nondefense and 8.4 percent for defense. When implementing the sequestration of direct spending pursuant to this subsection, OMB shall follow the procedures specified in section 6 of the Statutory Pay-As-You-Go Act of 2010, the exemptions specified in section 255, and the special rules specified in section 256, except that the percentage reduction for the Medicare programs specified in section 256(d) shall not be more than 2 percent for a fiscal year.  (b) Implementation of reductions Any reductions imposed under this section shall be implemented in accordance with section 256(k).  
 (c) Report On the dates specified in subsection (a), OMB shall submit a report to Congress containing a listing of the reductions required for each nonexempt direct spending account, and any other data and explanations that enhance public understanding of this title and actions taken under it. .   